Evans, J.
A sheriff will not be enjoined from putting the purchaser of land at sheriff’s sale in possession of the premises, on the ground that, the sheriff refused to accept from the applicant a claim affidavit in forma pauperis, tendered before the sale, where it appears that the claim affidavit did not comply with the statute; and especially so where the-evidence at the interlocutory hearing showed that the land was subject, to the lien of the execution under which it was sold.

Judgment affirmed.


All the Justices concur.